Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
1.	The Examiner acknowledges the applicant’s response filed April 5, 2021.  At this point claims 1-31 are pending in the instant application and ready for examination by the Examiner.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(s) 1-6, 9, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayat in view of Fan. (‘Memory Technologies for Neural Networks’, referred to as Bayat; U. S. Patent Publication 20040065917, referred to as Fan)

Claim 1
Bayat discloses a neural network device, comprising: a first plurality of synapses configured to receive a first plurality of inputs and to generate therefrom a first plurality of outputs, wherein the first plurality of synapses  comprises (Bayat, Fig 1 (d)): a plurality of memory cells (Bayat, p1; These challenges may be met using the so-called CrossNets [1, 2], based on the hybrid circuits combining CMOS technology with crossbar-integrated memory devices [12] (Fig. 1), ), wherein each of the memory cells includes spaced apart source and drain regions (Bayat, Fig 1 (e)) formed in a semiconductor substrate (Bayat, p1; CMOS)…. and configured to receive the first plurality of inputs (Bayat, Fig 1 (e); V1 and V2); each of the plurality of memory cells is configured to store a weight value corresponding to a number of electrons on the floating gate (Bayat, p2-3 ; ‘Physically, each input signal was represented by voltage Vj equal to either +0.1 V or -0.1 V, corresponding, respectively, to the black or the white pixel. (The bias input V10 was -0.1V.) Each synaptic weight was implemented with a pair of memristors, so that wij = Gij + - Gij -, enabling negative weights values [18].’ And ‘We have used the high-precision individual tuning of cells in the modified array for a preliminary demonstration of a small-scale four-quadrant gate-coupled vector-by-matrix multiplication [22], in which peripheral floating-gate transistors had been implemented with the same SST memory technology and integrated on the same chip (Fig. 4f).’); the Bayat, p3; We have used the high-precision individual tuning of cells in the modified array for a preliminary demonstration of a small-scale four-quadrant gate-coupled vector-by-matrix multiplication [22],…’ EC: Per the specification, [0055] describes a vector by matrix multiplication array for performing the multiplication.); a first plurality of neurons configured to receive the first plurality of outputs. (Bayat, p2, fig 1(b); If the inputs are the top nanowires, then the first plurality of outputs would be the far left bottom wire.)
Bayat does not expressly disclose with a channel region extending there between, a floating gate disposed over and insulated from a first portion of the channel region and a first non-floating gate disposed over and insulated from a second portion of the channel region.
Fan discloses with a channel region extending there between, a floating gate disposed over and insulated from a first portion of the channel region and a first non-floating gate disposed over and insulated from a second portion of the channel region. (Fan, c2:3-21;   These and other objects are achieved in accordance with the invention by providing a flash memory and process of fabrication in which vertically stacked pairs of floating gates and control gates are formed on opposite sides of a source diffusion in a substrate, an erase gate is formed directly above the source diffusion and between the stacked gates, select gates are formed on the sides of the stacked gates opposite the erase gate, programming paths extend from mid -channel regions in the substrate between the select gates and the stacked gates to the edge portions of the floating gates which face the select gates, and erase paths extend from the edge portions of the 

Claim 2
Bayat discloses wherein the first plurality of neurons are configured to generate a first plurality of decisions based upon the first plurality of outputs. (Bayat, p2, fig 1(b); Decisions are mapped to the resulting memristor devices located at every synapses.)

Claim 3 
Bayat discloses a second plurality of synapses configured to receive a second plurality of inputs based upon the first plurality of decisions and to generate there from a second plurality of outputs, wherein the second plurality of synapses comprises:; a plurality of second memory cells, wherein each of the second memory cells includes spaced apart second source and second drain regions formed in the semiconductor substrate…. each of the plurality of second memory cells is configured to store a second weight value corresponding to a number of electrons on the second floating gate; the plurality of second memory cells are configured to multiply the second plurality of inputs by the stored second weight values to generate the second plurality of outputs; Bayat, Fig 1 (d), p1; Fig 1 (e) p1; CMOS, Fig 1 (e); V1 and V2, p2-3, fig 1(b), p2, fig 1(b) and (g); This claim has the same elements as claim 1 with the exception of a second set of elements. Figure (b) shows 3X3 circuit with input and output. Figure (g) has a plurality of crossed nanowires. As such, given the first 3X3 nanowires represent the first 3 synapses, inputs, outputs, memory cells, floating gate(s), non-floating gate(s), memristor circuits, multiplying ability and neurons. Claim 1 was addressed by a 3X3 example. This claim is addressed by a neighboring 3X3 collection. In the input of the 1st 3X3 are the horizontal nanowires, then the outputs are the vertical nanowires. If follows that the inputs for the second memory cells are the vertical nanowires and the outputs are the horizontal nanowires.)
Bayat does not expressly disclose with a second channel region extending there between, a second floating gate disposed over and insulated from a first portion of the second channel region and a second non-floating gate disposed over and insulated from a second portion of the second channel region.
Fan discloses with a second channel region extending there between, a second floating gate disposed over and insulated from a first portion of the second channel region and a second non-floating gate disposed over and insulated from a second portion of the second channel region. (Fan, c2:3-21;   These and other objects are achieved in accordance with the invention by providing a flash memory and process of fabrication in which vertically stacked pairs of floating gates and control gates are formed on opposite sides of a source diffusion in a substrate, an erase gate is formed directly above the source diffusion and between the stacked gates, select gates are channel regions in the substrate between the select gates and the stacked gates to the edge portions of the floating gates which face the select gates, and erase paths extend from the edge portions of the floating gates which face the erase gates to the source diffusion and to the erase gate.) It would have been obvious to one having ordinary skill in the art, having the teachings of Bayat and Fan before him before the effective filing date of the claimed invention, to modify Bayat to incorporate a cross sectional view of a NOR type flash memory of Fan. Given the advantage of disclosing the relationships between all the elements of this design, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 4
Bayat discloses wherein the second plurality of neurons are configured to generate a second plurality of decisions based upon the second plurality of outputs. (Bayat, p2, fig 1(b); Decisions are mapped to the resulting memristor devices located at every synapses. Claim 1 was addressed by a 3X3 example. This claim is addressed by a neighboring 3X3 collection. In the input of the 1st 3X3 are the horizontal nanowires, then the outputs are the vertical nanowires. If follows that the inputs for the second memory cells are the vertical nanowires and the outputs are the horizontal nanowires.)

Claim 5
Bayat does not expressly disclose wherein each of the memory cells of the first plurality of synapses further comprises: a second non-floating gate disposed over and 
Fan discloses wherein each of the memory cells of the first plurality of synapses further comprises: a second non-floating gate disposed over and insulated from the source region; and a third non-floating gate disposed over and insulated from the floating gate. (Fan, fig 2a; Figure 2a discloses 2 select gates, 2 control gates and a shared erase gate. (5 non-floating gates total.) It would have been obvious to one having ordinary skill in the art, having the teachings of Bayat and Fan before him before the effective filing date of the claimed invention, to modify Bayat to incorporate a cross sectional view of a NOR type flash memory of Fan. Given the advantage of disclosing the relationships between all the elements of this design, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 6
Bayat discloses wherein the memory cells of the first plurality of synapses are arranged in rows and columns, and wherein the first plurality of synapses comprises:…. wherein the first plurality of synapses is configured to receive the first plurality of inputs on the plurality of first lines, and to provide the first plurality of outputs on the plurality of fifth lines. (Bayat, p2, fig 1(b); Decisions are mapped to the resulting memristor devices located at every synapses. Claim 1 was addressed by a 3X3 example. This claim is addressed by a neighboring 3X3 collection. In the input of the 1st 3X3 are the horizontal nanowires, then the outputs are the vertical nanowires. If follows that the inputs for the 
Bayat does not expressly disclose a plurality of first lines each electrically connecting together the first non-floating gates in one of the rows of the memory cells; a plurality of second lines each electrically connecting together the second non-floating gates in one of the columns of the memory cells; a plurality of third lines each electrically connecting together the third non-floating gates in one of the rows of the memory cells; a plurality of fourth lines each electrically connecting together the source regions in one of the rows of the memory cells; a plurality of fifth lines each electrically connecting together the drain regions in one of the columns of the memory cells.
Fan discloses a plurality of first lines each electrically connecting together the first non-floating gates in one of the rows of the memory cells (Fan, fig 5; Item 32-control gate connection(s)) EC: one side (left for example) of the diagram of the design. Figure 5 is a top view of fig 2. As such fig 2 discloses a pair of control gate connections.); a plurality of second lines each electrically connecting together the second non-floating gates in one of the columns of the memory cells (Fan, fig 5; Item 32-control gate connection(s)) EC: the other side (right for example) of the diagram of the design. Figure 5 is a top view of fig 2. As such fig 2 discloses a pair of control gate connections.); a plurality of third lines each electrically connecting together the third non-floating gates in one of the rows of the memory cells (Fan, fig 5; Item 29, shared erase gate); a plurality of fourth lines each electrically connecting together the source regions in one of the rows of the memory cells (Fan, fig 5; Item 34; source diffusions); a plurality of fifth lines each electrically connecting together the drain regions in one of the Fan, fig 5; Item 36, shared drain) It would have been obvious to one having ordinary skill in the art, having the teachings of Bayat and Fan before him before the effective filing date of the claimed invention, to modify Bayat to incorporate a cross sectional view of a NOR type flash memory of Fan. Given the advantage of disclosing the relationships between all the elements of this design, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 9
Bayat discloses wherein the memory cells of the first plurality of synapses are arranged in rows and columns, and wherein the first plurality of synapses comprises:…. wherein the first plurality of synapses is configured to receive the first plurality of inputs on the plurality of first lines, and to provide the first plurality of outputs on the plurality of fifth lines. (Bayat, p2, fig 1(b); Decisions are mapped to the resulting memristor devices located at every synapses. Claim 1 was addressed by a 3X3 example. This claim is addressed by a neighboring 3X3 collection. In the input of the 1st 3X3 are the horizontal nanowires, then the outputs are the vertical nanowires. If follows that the inputs for the second memory cells are the vertical nanowires and the outputs are the horizontal nanowires.)
Bayat does not expressly disclose a plurality of first lines each electrically connecting together the first non-floating gates in one of the rows of the memory cells; a plurality of second lines each electrically connecting together the second non-floating gates in one of the rows of the memory cells; a plurality of third lines each electrically 
Fan discloses a plurality of first lines each electrically connecting together the first non-floating gates in one of the rows of the memory cells (Fan, fig 5; Item 32-control gate connection(s)) EC: one side (left for example) of the diagram of the design. Figure 5 is a top view of fig 2. As such fig 2 discloses a pair of control gate connections.); a plurality of second lines each electrically connecting together the second non-floating gates in one of the rows of the memory cells (Fan, fig 5; Item 32-control gate connection(s)) EC: the other side (right for example) of the diagram of the design. Figure 5 is a top view of fig 2. As such fig 2 discloses a pair of control gate connections.); a plurality of third lines each electrically connecting together the third non-floating gates in one of the rows of the memory cells (Fan, fig 5; Item 29, shared erase gate); a plurality of fourth lines each electrically connecting together the source regions in one of the columns of the memory cells (Fan, fig 5; Item 34; source diffusions); a plurality of fifth lines each electrically connecting together the drain regions in one of the columns of the memory cells. (Fan, fig 5; Item 36, shared drain) It would have been obvious to one having ordinary skill in the art, having the teachings of Bayat and Fan before him before the effective filing date of the claimed invention, to modify Bayat to incorporate a cross sectional view of a NOR type flash memory of Fan. Given the advantage of disclosing the relationships between all the elements of this design, 

Claim 17
Bayat discloses ,,,, wherein the first plurality of synapses is configured to receive the first plurality of inputs on the plurality of first lines, and to provide the first plurality of outputs on the plurality of fourth lines. (Bayat, p2, fig 1(b); Decisions are mapped to the resulting memristor devices located at every synapses. Claim 1 was addressed by a 3X3 example. This claim is addressed by a neighboring 3X3 collection. In the input of the 1st 3X3 are the horizontal nanowires, then the outputs are the vertical nanowires. If follows that the inputs for the second memory cells are the vertical nanowires and the outputs are the horizontal nanowires.)
Bayat does not expressly disclose wherein the memory cells of the first plurality of synapses are arranged in rows and columns, and wherein the first plurality of synapses comprises: a plurality of first lines each electrically connecting together the first non-floating gates in one of the rows of the memory cells; a plurality of second lines each electrically connecting together the second non-floating gates in one of the rows of the memory cells; a plurality of third lines each electrically connecting together the third non-floating gates in one of the rows of the memory cells; a plurality of fourth lines each electrically connecting together the source regions in one of the columns of the memory cells; a plurality of fifth lines each electrically connecting together the drain regions in one of the columns of the memory cells.
Fan, fig 5; Item 32-control gate connection(s)) EC: one side (left for example) of the diagram of the design. Figure 5 is a top view of fig 2. As such fig 2 discloses a pair of control gate connections.); a plurality of second lines each electrically connecting together the second non-floating gates in one of the rows of the memory cells (Fan, fig 5; Item 32-control gate connection(s)) EC: the other side (right for example) of the diagram of the design. Figure 5 is a top view of fig 2. As such fig 2 discloses a pair of control gate connections.); a plurality of third lines each electrically connecting together the third non-floating gates in one of the rows of the memory cells (Fan, fig 5; Item 29, shared erase gate); a plurality of fourth lines each electrically connecting together the source regions in one of the columns of the memory cells (Fan, fig 5; Item 34; source diffusions); a plurality of fifth lines each electrically connecting together the drain regions in one of the columns of the memory cells. (Fan, fig 5; Item 36, shared drain) It would have been obvious to one having ordinary skill in the art, having the teachings of Bayat and Fan before him before the effective filing date of the claimed invention, to modify Bayat to incorporate a cross sectional view of a NOR type flash memory of Fan. Given the advantage of disclosing the relationships between all the elements of this design, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 19
Bayat, p2, fig 1(b); Decisions are mapped to the resulting memristor devices located at every synapses. Claim 1 was addressed by a 3X3 example. This claim is addressed by a neighboring 3X3 collection. In the input of the 1st 3X3 are the horizontal nanowires, then the outputs are the vertical nanowires. If follows that the inputs for the second memory cells are the vertical nanowires and the outputs are the horizontal nanowires.)
Bayat does not expressly disclose a plurality of first lines each electrically connecting together the first non-floating gates in one of the rows of the memory cells; a plurality of second lines each electrically connecting together the source regions in one of the columns of the memory cells; a plurality of third lines each electrically connecting together the drain regions in one of the columns of the memory cells
Fan discloses a plurality of first lines each electrically connecting together the first non-floating gates in one of the rows of the memory cells (Fan, fig 5; Item 32-control gate connection(s)) EC: one side (left for example) of the diagram of the design. Figure 5 is a top view of fig 2. As such fig 2 discloses a pair of control gate connections.); a plurality of second lines each electrically connecting together the source regions in one of the columns of the memory cells (Fan, fig 5; Item 34; source diffusions); a plurality of third lines each electrically connecting together the drain regions in one of the columns of the memory cells. (Fan, fig 5; Item 36, shared drain) It . 

Claim(s) 7, 10, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayat and Fan as applied to claims 1-6, 9 and 19 above, and further in view of Pechanek. (U. S. Patent Publication 20110161625, referred to as Pechanek)

Claim 7
Bayat and Fan do not disclose expressly wherein for each of the plurality of fifth lines, one of the first plurality of outputs is provided thereon which is a sum of currents through the memory cells multiplied by respective weight values stored in the memory cells, for all of the memory cells in the one column of the memory cells.
Pechanek discloses wherein for each of the plurality of fifth lines, one of the first plurality of outputs is provided thereon which is a sum of currents through the memory cells multiplied by respective weight values stored in the memory cells, for all of the memory cells in the one column of the memory cells. (Pechanek, fig 20b, 0178-179; The T nodes 2024-2026 multiply the current P node values with the received weight value and provide a 3 to 1 summation of the multiplied values to the Lgh node 2008 in a second stage 2006. The L nodes provide a summation of weighted neuron values to the 

Claim 10
Bayat and Fan do not disclose expressly wherein for each of the plurality of fifth lines, one of the first plurality of outputs is provided thereon which is a sum of currents through the memory cells multiplied by respective weight values stored in the memory cells, for all of the memory cells in the one column of the memory cells.
Pechanek discloses wherein for each of the plurality of fifth lines, one of the first plurality of outputs is provided thereon which is a sum of currents through the memory cells multiplied by respective weight values stored in the memory cells, for all of the memory cells in the one column of the memory cells. (Pechanek, fig 20b, 0178-179; The T nodes 2024-2026 multiply the current P node values with the received weight value and provide a 3 to 1 summation of the multiplied values to the Lgh node 2008 in a second stage 2006. The L nodes provide a summation of weighted neuron values to the neuron processor Pgh 2010 to generate the next neuron value.) It would have been obvious to one having ordinary skill in the art, having the teachings of Fan, Bayat and Pechanek before him before the effective filing date of the claimed invention, to modify 

Claim 18
Bayat and Fan do not disclose expressly wherein for each of the plurality of fourth lines, one of the first plurality of outputs is provided thereon which is a sum of currents through the memory cells multiplied by respective weight values stored in the memory cells, for all of the memory cells in the one column of the memory cells.
Pechanek discloses wherein for each of the plurality of fourth lines, one of the first plurality of outputs is provided thereon which is a sum of currents through the memory cells multiplied by respective weight values stored in the memory cells, for all of the memory cells in the one column of the memory cells. (Pechanek, fig 20b, 0178-179; The T nodes 2024-2026 multiply the current P node values with the received weight value and provide a 3 to 1 summation of the multiplied values to the Lgh node 2008 in a second stage 2006. The L nodes provide a summation of weighted neuron values to the neuron processor Pgh 2010 to generate the next neuron value.) It would have been obvious to one having ordinary skill in the art, having the teachings of Fan, Bayat and Pechanek before him before the effective filing date of the claimed invention, to modify Fan and Bayat to incorporate actual hardware for input, multipliers and summation circuits of Pechanek. Given the advantage of employing this hardware to parallel the 

Claim 20
Bayat and Fan do not disclose expressly wherein for each of the plurality of third lines, one of the first plurality of outputs is provided thereon which is a sum of currents through the memory cells multiplied by respective weight values stored in the memory cells, for all of the memory cells in the one column of the memory cells.
Pechanek discloses wherein for each of the plurality of third lines, one of the first plurality of outputs is provided thereon which is a sum of currents through the memory cells multiplied by respective weight values stored in the memory cells, for all of the memory cells in the one column of the memory cells. (Pechanek, fig 20b, 0178-179; The T nodes 2024-2026 multiply the current P node values with the received weight value and provide a 3 to 1 summation of the multiplied values to the Lgh node 2008 in a second stage 2006. The L nodes provide a summation of weighted neuron values to the neuron processor Pgh 2010 to generate the next neuron value.) It would have been obvious to one having ordinary skill in the art, having the teachings of Fan, Bayat and Pechanek before him before the effective filing date of the claimed invention, to modify Fan and Bayat to incorporate actual hardware for input, multipliers and summation circuits of Pechanek. Given the advantage of employing this hardware to parallel the design concept of a neural network, one having ordinary skill in the art would have been motivated to make this obvious modification. 

(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan and Bayat as applied to claim 1-6, 9 and 19  above, and further in view of Kishi. (U. S. Patent Publication 20150138183, referred to as Kishi)

Claim 8
Fan and Bayat do not disclose expressly circuitry for logarithmically converting current of the first plurality of inputs to voltage before the receiving of the first plurality of inputs on the plurality of first lines.
Kishi discloses circuitry for logarithmically converting current of the first plurality of inputs to voltage before the receiving of the first plurality of inputs on the plurality of first lines. (Kishi, 0138; Further, in the present embodiment, because the transistor Tsmp that functions as the diode element is used, by logarithmically converting the driving current, the output voltage Vout of the operational amplifier OP corresponding to the threshold voltage VthT2 of the transistor T2 can be obtained.) It would have been obvious to one having ordinary skill in the art, having the teachings of Fan, Bayat and Kishi before him before the effective filing date of the claimed invention, to modify Fan and Bayat to incorporate basic ideas and concepts of hardware circuitry of Kishi. Given the advantage of explaining in detail, electricity usage in neural network design, one having ordinary skill in the art would have been motivated to make this obvious modification.


Response to Arguments



4.	Claims 1-10 and 17-20 are rejected.
	Claims 11-16 and 21-31 are objected.
	

Conclusion	
5.	The prior art of record and not relied upon is considered pertinent to the applicant’s disclosure.
	-Search terms: sum, value, weight, multiply, circuit
	-U. S. Patent Publication 20160048755: Freyman
	-U. S. Patent Publication 20090192958: Todorokihara
	-U. S. Patent Publication 20050122238: Nomura
	-U. S. Patent Publication 20040251949: Carson
	-U. S. Patent 6389404: Carson
	-U. S. Patent 5509106: Pechanek

Correspondence Information
6.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Li Zhen can be reached at (571) 272-3768.  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)








/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121